                                                                      Case 8:21-bk-10525-ES           Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                                                                                                      Main Document    Page 1 of 154



                                                                       1 Daniel A. Lev (CA Bar No. 129622)
                                                                          dlev@sulmeyerlaw.com
                                                                       2 SulmeyerKupetz
                                                                           A Professional Corporation
                                                                       3 333 South Grand Avenue, Suite 3400
                                                                         Los Angeles, California 90071-1406
                                                                       4 Telephone: 213.626.2311
                                                                         Facsimile: 213.629.4520
                                                                       5
                                                                         Ronald Richards (CA Bar No. 176246)
                                                                       6 ron@ronaldrichards.com
                                                                         Law Offices of Ronald Richards & Associates, APC
                                                                       7 P.O. Box 11480
                                                                         Beverly Hills, California 90213
                                                                       8 Telephone: 310.556.1001
                                                                         Facsimile: 310.277.3325
                                                                       9
                                                                         Attorneys for Shady Bird Lending, LLC
                                                                      10
   Professional Corporation




                                                                      11                                UNITED STATES BANKRUPTCY COURT
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12                   CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION

                                                                      13
                                                                           In re                                           Case No. 8:21-bk-10525-ES
                                                                      14
                                                                           THE SOURCE HOTEL, LLC,                          Chapter 11
SulmeyerKupetz, A




                                                                      15
                                                                                                                           MOTION OF SHADY BIRD LENDING,
                                                                      16                    Debtor.                        LLC FOR ORDER EXCUSING STATE
                                                                                                                           COURT RECEIVER FROM TURNOVER
                                                                      17                                                   OF ASSETS PURSUANT TO 11 U.S.C. §
                                                                                                                           543; MEMORANDUM OF POINTS AND
                                                                      18                                                   AUTHORITIES; DECLARATIONS OF
                                                                                                                           RONALD RICHARDS, BELLANN R.
                                                                      19                                                   RAILE, AND BRENT LITTLE IN
                                                                                                                           SUPPORT THEREOF
                                                                      20
                                                                                                                           DATE: April 15, 2021
                                                                      21                                                   TIME: 10:30 a.m.
                                                                                                                           PLACE: Courtroom “5A”
                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           DAL 2710605v1
                                                                      Case 8:21-bk-10525-ES       Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26         Desc
                                                                                                  Main Document    Page 2 of 154



                                                                       1 TO THE HONORABLE ERITHE SMITH, UNITED STATES BANKRUPTCY JUDGE,

                                                                       2 THE OFFICE OF THE UNITED STATES TRUSTEE, THE DEBTOR, AND ALL OTHER

                                                                       3 INTERESTED PARTIES:

                                                                       4                                             MOTION

                                                                       5                   Through its “Motion of Shady Bird Lending, LLC for Order Excusing State

                                                                       6 Court Receiver From Turnover of Assets Pursuant to 11 U.S.C. § 543; Memorandum of

                                                                       7 Points and Authorities; Declarations of Ronald Richards, Bellann R. Raile, and Brent

                                                                       8 Little in Support Thereof” (the “Motion”), Shady Bird Lending, LLC (“Shady Bird”), the

                                                                       9 holder of the senior deed of trust on the real property bearing APN Nos. 276-361-20 and

                                                                      10 276-361-22, consisting of a partially constructed 178-room, seven story hotel building

                                                                      11 located in Buena Park, California (the “Project”) owned by the debtor The Source Hotel,
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 LLC (the “Debtor”), hereby seeks an order, among other things, excusing the state court

                                                                      13 receiver from turnover of the Debtor’s assets, including the Project, and authorizing the

                                                                      14 state court receiver, on an interim basis, to take the steps necessary and appropriate to

                                                                      15 preserve and protect the assets of the Debtor pursuant to 11 U.S.C. § 543(d)(1).
SulmeyerKupetz, A




                                                                      16                   This Motion is made and based upon the moving papers, the attached

                                                                      17 memorandum of points and authorities and the supporting declarations of Ronald

                                                                      18 Richards, Bellann R. Raile, and Brent Little, the pleadings filed in the Debtor’s case, all

                                                                      19 judicially noticeable facts, the arguments and representations of counsel, and any oral or

                                                                      20 documentary evidence presented prior to or at the scheduled hearing.

                                                                      21                   WHEREFORE Shady Bird respectfully requests that the Court enter an

                                                                      22 order:

                                                                      23                   (1)   granting this Motion;

                                                                      24                   (2)   excusing the state court receiver from turnover of the Debtor’s

                                                                      25 assets, including the Project, and authorizing the state court receiver, on an interim basis,

                                                                      26 to take the steps necessary and appropriate to preserve and protect the Debtor’s assets

                                                                      27 pursuant to 11 U.S.C. § 543(d)(1); and

                                                                      28


                                                                           DAL 2710605v1                                 2
                                                                      Case 8:21-bk-10525-ES       Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26          Desc
                                                                                                  Main Document    Page 3 of 154



                                                                       1                   (3)   granting such other and further relief as this Court deems just and

                                                                       2 proper under the circumstances.

                                                                       3 DATED: March 25, 2021                    SulmeyerKupetz
                                                                                                                  A Professional Corporation
                                                                       4

                                                                       5

                                                                       6                                          By: /s/ Daniel A. Lev        _________________
                                                                                                                      Daniel A. Lev
                                                                       7                                              Attorneys for Shady Bird Lending, LLC
                                                                       8 DATED: March 25, 2021                    Law Offices of Ronald Richards & Associates, APC
                                                                       9

                                                                      10
                                                                                                                  By: /s/ Ronald Richards      _________________
                                                                      11                                              Ronald Richards
   Professional Corporation




                                                                                                                      Attorneys for Shady Bird Lending, LLC
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12

                                                                      13

                                                                      14

                                                                      15
SulmeyerKupetz, A




                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           DAL 2710605v1                                 3
                                                                      Case 8:21-bk-10525-ES            Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26                       Desc
                                                                                                       Main Document    Page 4 of 154



                                                                       1                            MEMORANDUM OF POINTS AND AUTHORITIES

                                                                       2                                                           I.

                                                                       3                                                  JURISDICTION

                                                                       4                     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334(b).

                                                                       5 Venue in this Court is proper pursuant to 28 U.S.C. § 1409(a). The Motion is a core

                                                                       6 matter pursuant to 28 U.S.C. § 157(b)(2)(A) and, therefore, this Court has the

                                                                       7 constitutional authority to enter a final ruling on the merits. Stern v. Marshall, 564 U.S.

                                                                       8 462, 499, 131 S. Ct. 2594, 180 L. Ed. 2d 475 (2011). The statutory predicate for the

                                                                       9 Motion is 11 U.S.C. § 543(d).

                                                                      10                                                           II.

                                                                      11                                          PREFATORY STATEMENT
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12                     By causing a receiver to be appointed, Shady Bird took appropriate steps to
                                                                      13 ensure that the Debtor and its principals could no longer harm its collateral. And since

                                                                      14 her recent appointment, the receiver already has undertaken measures to stabilize and

                                                                      15 secure this ramshackle hotel project, which has become subject to recent acts of
SulmeyerKupetz, A




                                                                      16 vandalism. The receiver also commissioned an inspection report which details the

                                                                      17 serious issues of neglect, waste, and disrepair at the Project.1

                                                                      18                     In light of these undeniable facts, returning the Debtor to the helm would
                                                                      19 pose a significant and serious risk of irreparable harm to the estate’s sole asset and

                                                                      20 would seriously harm creditors, most notably, Shady Bird. Conversely, if the receiver is

                                                                      21 excused from turning over the Project, there will be no harm to the Debtor or creditors. In

                                                                      22 short, an independent fiduciary should remain in charge of the Project unless and until

                                                                      23 the Debtor presents this Court with concrete evidence of its ability to finance and

                                                                      24

                                                                      25

                                                                      26
                                                                           1
                                                                               A true and correct copy of the “Property Inspection Report for The Source OC Hilton Hotel,” dated March
                                                                      27 10, 2021 (the “Report”), prepared by Urban Advisory and Building Group, LLC (“Urban Advisory”) at the
                                                                           request of the receiver is attached as Exhibit “D” to the declaration of Brent Little, affixed hereto.
                                                                      28


                                                                           DAL 2710605v1                                           4
                                                                      Case 8:21-bk-10525-ES         Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26                    Desc
                                                                                                    Main Document    Page 5 of 154



                                                                       1 complete construction, pay the numerous mechanic’s liens, and, above all else, provide

                                                                       2 Shady Bird with a measure of adequate protection for its lien.

                                                                       3                                                       III.

                                                                       4                                       RELEVANT BACKGROUND

                                                                       5                   Shady Bird is owed in excess of $25,000,000 by the Debtor who not only is

                                                                       6 in default, but is not protecting and securing the property that serves as Shady Bird’s

                                                                       7 collateral. In fact, after learning that the ill-fated Project and improvements were in a

                                                                       8 state of disrepair and were being damaged, Shady Bird was notified by the Debtor that it

                                                                       9 was no longer providing any security for the Project. To make matters worse, the Debtor

                                                                      10 refused to grant Shady Bird access to allow it to inspect, protect, and secure the Project.

                                                                      11 The Debtor also refused to provide Shady Bird with proof of insurance, in further breach
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 of its obligations under the deed of trust and loan agreement.

                                                                      13                   Presented with a Project which was deteriorating and was uninsured,

                                                                      14 Shady Bird had no choice but to seek the ex parte appointment of a receiver to prevent

                                                                      15 irreparable harm and immediate danger to its collateral and to ensure that it was insured
SulmeyerKupetz, A




                                                                      16 against further loss, damage, and destruction. The state court agreed, and Bellann R.

                                                                      17 Raile (the “Receiver”) was appointed receiver nine days before the petition was filed. As

                                                                      18 the Receiver herself attests, the hotel is in a complete state of disarray. Compelling the

                                                                      19 turnover of the Project to the Debtor at this time would, therefore, be egregious and

                                                                      20 prejudicial to the interests of creditors.

                                                                      21           A.      The Loan, Loan Documents, and Deed of Trust

                                                                      22                   1.      The Loan and Loan Agreement

                                                                      23                   On or about May 24, 2016, Evertrust Bank (the “Original Lender”) and the

                                                                      24 Debtor entered into a construction loan (the “Loan”) in the principal amount of

                                                                      25 $24,988,808.2 The Loan was made pursuant to a Construction Loan Agreement (the

                                                                      26
                                                                           2
                                                                      27    The history of the Loan Agreement and its assignment to Shady Bird is detailed in the declaration of
                                                                           Ronald Richards, affixed hereto.
                                                                      28


                                                                           DAL 2710605v1                                        5
                                                                      Case 8:21-bk-10525-ES       Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26         Desc
                                                                                                  Main Document    Page 6 of 154



                                                                       1 “Loan Agreement”) dated May 24, 2016, between the Debtor and Original Lender. The

                                                                       2 purpose of the Loan was for the development and construction of a 178-room, 7 story

                                                                       3 hotel project (the “Project”). In addition to the Project, the Debtor is the ground lessee

                                                                       4 under a 99-year “Memorandum of Ground Lease” (the “Ground Lease”) with ground

                                                                       5 lessor, The Source at Beach, LLC (the “Ground Lessor”). Although the Ground Lease

                                                                       6 was terminated on February 16, 2021, by Ground Lessor, not surprisingly, the termination

                                                                       7 was just recently rescinded.

                                                                       8                   2.    The Note

                                                                       9                   In furtherance of the Loan Agreement, as evidence of the Loan, and for

                                                                      10 value received in the maximum principal amount of $29,500,000 by the Debtor from

                                                                      11 Original Lender, the Debtor executed and delivered to Original Lender the Promissory
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 Note (the “Note”). According to the Note, the Debtor agreed to make monthly payments

                                                                      13 of interest commencing on July 1, 2016, until the Note’s original maturity date of

                                                                      14 December 1, 2017 (the “Original Maturity Date”). Upon the Original Maturity Date, the

                                                                      15 entire unpaid principal, all accrued interest, and other costs and fees were due and
SulmeyerKupetz, A




                                                                      16 payable without demand or notice. As explained below, pursuant to five extension

                                                                      17 agreements, the Original Maturity Date was extended to November 1, 2019 (the “Maturity

                                                                      18 Date”). An event of default under the Note is defined as any event of default under the

                                                                      19 Loan Agreement.

                                                                      20                   3.    The Deed of Trust

                                                                      21                   To secure repayment and performance of the Debtor’s obligations under,

                                                                      22 inter alia, the Loan Agreement and Note, the Debtor executed and delivered to Original

                                                                      23 Lender a deed of trust (the “Deed of Trust”) pursuant to which, inter alia, Original Lender

                                                                      24 was granted a first priority lien against the Debtor’s rights in the Project and the Ground

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           DAL 2710605v1                                 6
                                                                      Case 8:21-bk-10525-ES           Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26                 Desc
                                                                                                      Main Document    Page 7 of 154



                                                                       1 Lease.3 Specifically, the Deed of Trust grants Original Lender, and Shady Bird, as its

                                                                       2 assignee, a first priority security interest and lien in the Debtor’s leasehold interest in the

                                                                       3 Project; all right, title, and interest in and to the Ground Lease; rents, income and profits

                                                                       4 arising from or pursuant to the Ground Lease; and the use, occupancy, and enjoyment of

                                                                       5 the Project along with all other real and personal property described in the Deed of Trust.

                                                                       6 The Deed Trust further grants, transfers, and assigns to Shady Bird, as assignee, all of

                                                                       7 the Debtor’s right, title, and interest in and to any building, improvements, fixtures,

                                                                       8 structures, and equipment located or erected on the Project (collectively, the

                                                                       9 “Improvements”).

                                                                      10                     The Deed of Trust also requires the Debtor to maintain insurance on the

                                                                      11 Project (as defined therein) and to protect Shady Bird’s security interest in the Project
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 against loss or damage by fire and other risks. As assignee, Shady Bird also shall be

                                                                      13 named as the primary loss payee under all of the insurance policies and the Debtor is

                                                                      14 required to assure that Shady Bird receives a certificate from each insurance company

                                                                      15 that acknowledges Shady Bird’s position as loss payee and that states that the insurance
SulmeyerKupetz, A




                                                                      16 policy cannot be terminated as to Shady Bird except upon 30-days prior written notice.

                                                                      17                     The Deed of Trust further requires the Debtor to maintain and preserve the

                                                                      18 Project, including, inter alia: (i) keeping the Project in good condition and repair; (ii) using

                                                                      19 commercially reasonable efforts to complete or restore promptly and in good and

                                                                      20 workmanlike manner the Project, or any part thereof, which may be damaged or

                                                                      21 destroyed; (iii) not committing or permitting material physical waste of the Project or any

                                                                      22 portion thereof; and (iv) doing all other acts which from the character or use of the Project

                                                                      23 may be reasonably necessary to maintain, preserve, and enhance its value and

                                                                      24 otherwise performing such appropriate upkeep and maintenance to the Project to ensure

                                                                      25

                                                                      26
                                                                           3
                                                                               The Ground Lessor consented to the Loan, the encumbrance of the Debtor’s interest in the Ground
                                                                      27 Lease, and the Deed of Trust by entering into a “Ground Lessor’s Consent, Estoppel Certificate and Fee
                                                                           Mortgagee Agreement” (the “Ground Lessor’s Consent”).
                                                                      28


                                                                           DAL 2710605v1                                        7
                                                                      Case 8:21-bk-10525-ES        Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26             Desc
                                                                                                   Main Document    Page 8 of 154



                                                                       1 that the Project, and each part thereof, is maintained in a first-class manner and retains

                                                                       2 at all times a first-class appearance and condition.

                                                                       3                   According to the Deed of Trust, Shady Bird is provided the right to inspect

                                                                       4 the Project for purposes of ensuring the Debtor’s compliance with its obligations under

                                                                       5 the Deed of Trust. Finally, the Deed of Trust not only gives Shady Bird the right to

                                                                       6 perform various acts in the event of the Debtor’s failure to perform in order to protect the

                                                                       7 collateral, but it also allows Shady Bird to bring an action for specific performance or for

                                                                       8 appointment of a receiver to take possession of the Project and operate the business of

                                                                       9 the Debtor, if any, being conducted on the Project.

                                                                      10                   4.     The Extension Agreements

                                                                      11                   The Loan and Note originally matured on the Original Maturity Date of
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 December 1, 2017. Thereafter, at the request of the Debtor and the guarantors of the

                                                                      13 Loan and Note, namely, Donald Chae and Min Chae (collectively, the “Guarantors”), the

                                                                      14 Debtor, Guarantors, and Original Lender entered into a “First Extension Agreement”

                                                                      15 dated December 22, 2017 (the “First Extension”), whereby, inter alia, pursuant to the
SulmeyerKupetz, A




                                                                      16 terms therein, (i) the Original Maturity Date was extended to June 1, 2018, and (ii) the

                                                                      17 completion date of the Project was extended to June 1, 2018. Thereafter, pursuant to a

                                                                      18 “Second Extension Agreement,” “Third Extension Agreement,” “Fourth Extension

                                                                      19 Agreement,” and “Fifth Extension Agreement” (collectively with the First Extension, the

                                                                      20 “Extension Agreements”), the Original Maturity Date of the Loan, Loan Agreement, and

                                                                      21 Note, and the completion date of the Project, were extended to November 1, 2019 (the

                                                                      22 “Maturity Date”).

                                                                      23           B.      Assignment of Loan, Loan Agreement, Note, Deed of Trust, and Other

                                                                      24                   Loan Documents to Shady Bird

                                                                      25                   As noted, Shady Bird is the assignee of all of Original Lender’s right, title,

                                                                      26 and interest in and to, inter alia, the Loan, Loan Agreement, Note, and Deed of Trust. In

                                                                      27 this regard, in exchange for good and valuable consideration and in furtherance of a

                                                                      28 “Non-Recourse Loan Sale Agreement and Joint Escrow Instructions” (the “Loan Sale


                                                                           DAL 2710605v1                                   8
                                                                      Case 8:21-bk-10525-ES       Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26           Desc
                                                                                                  Main Document    Page 9 of 154



                                                                       1 Agreement”) and an “Assignment of Loan Documents” dated December 29, 2020 (the

                                                                       2 “Assignment of Loan Documents”), Original Lender executed and delivered to Shady Bird

                                                                       3 an “Assignment of Deed of Trust” dated December 29, 2020, and recorded on January 4,

                                                                       4 2021, whereby Original Lender assigned and transferred to Shady Bird all of Original

                                                                       5 Lender’s right, title, and interest in and to the Loan Agreement, the Note, and Deed of

                                                                       6 Trust. As such, Shady Bird is the lawful owner and holder of the Note and the Loan

                                                                       7 Agreement and is the beneficiary of the Deed of Trust. Moreover, pursuant to an

                                                                       8 “Allonge” to the Note dated December 29, 2020, all amounts due and owing on the Note

                                                                       9 by the Debtor are now payable to Shady Bird.

                                                                      10           C.      The Debtor’s Multiple and Continuing Defaults and Waste Resulting in

                                                                      11                   the Appointment of the Receiver
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12                   Due to the Debtor’s defaults under the Loan Agreement, Note, and Deed of
                                                                      13 Trust for the following undisputed reasons, Shady Bird was left with no alternative but to

                                                                      14 exercise its rights to not only commence a non-judicial foreclosure sale, but to seek the

                                                                      15 appointment of a receiver. Specifically, the following defaults warranted such drastic
SulmeyerKupetz, A




                                                                      16 relief:

                                                                      17                   •     The Debtor’s failure to make the payment of interest due under the
                                                                      18 Note on October 1, 2019;

                                                                      19                   •     The Debtor’s failure to repay the total indebtedness on the Loan,

                                                                      20 Note, and Loan Agreement by the Maturity Date;

                                                                      21                   •     The Debtor’s failure to complete the construction of the Project by

                                                                      22 the Maturity Date;

                                                                      23                   •     The Debtor’s failure to timely pay its contractors and other third

                                                                      24 parties resulting in multiple mechanic’s being recorded against the Project and the

                                                                      25 Debtor’s failure to furnish a sufficient bond causing such liens to be released or giving

                                                                      26 other satisfactory indemnity within ten days of recording;

                                                                      27                   •     The Debtor’s failure to take reasonable measures to maintain,

                                                                      28 protect, and secure the Project under the Deed of Trust;


                                                                           DAL 2710605v1                                 9
                                                                      Case 8:21-bk-10525-ES         Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26                     Desc
                                                                                                    Main Document    Page 10 of 154



                                                                       1                   •       The Debtor’s failure to prevent the Project from becoming

                                                                       2 vandalized, damaged, destroyed, and deteriorated;

                                                                       3                   •       The Debtor’s failure to prevent material physical waste of the Project;

                                                                       4                   •       The Debtor’s failure to allow Shady Bird to enter upon and inspect

                                                                       5 the Project;

                                                                       6                   •       The Debtor’s failure to provide evidence of and certificates of

                                                                       7 insurance to Shady Bird upon request;

                                                                       8                   •       The Debtor’s failure to allow inspections by the City of Buena Park

                                                                       9 and ceasing communications with the City, negatively affecting the permitting process

                                                                      10 and the ability to complete the Project;

                                                                      11                   •       The Debtor’s failure to maintain various systems and improvements
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 on the Project such as the elevator, electrical, HVAC, and plumbing;

                                                                      13                   •       The Debtor’s failure to provide any security for the Project and

                                                                      14 improvements; and

                                                                      15                   •       The Debtor’s failure to timely test the fire-life safety systems which
SulmeyerKupetz, A




                                                                      16 could completely destroy the Project.

                                                                      17                   Compounding the Project’s serious problems, on February 16, 2021, the

                                                                      18 day before the Receiver’s appointment, Shady Bird received a “Notice of Default Under,

                                                                      19 and Exercise of Option to Terminate, Ground Lease” from the Ground Lessor, advising

                                                                      20 Shady Bird that the Ground Lease was being immediately terminated.4 As detailed in the

                                                                      21 termination notice, the Ground Lease was terminated due to a number of defaults,

                                                                      22 including “[the Debtor’s] failure to construct or cause to be constructed to substantial

                                                                      23 completion upon the Hotel Complex Premises all Improvements on or prior to December

                                                                      24 1, 2019 in violation of Article 11.1, as amended” and “[Ground] Lessor has received

                                                                      25 copies of Notices of Lis Pendens, copies attached, reflecting the commencement of

                                                                      26
                                                                           4
                                                                      27    A true and correct copy of the termination notice is attached hereto as Exhibit “A” and incorporated herein
                                                                           by reference.
                                                                      28


                                                                           DAL 2710605v1                                       10
                                                                      Case 8:21-bk-10525-ES           Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26                     Desc
                                                                                                      Main Document    Page 11 of 154



                                                                       1 foreclosures of numerous mechanic’s liens, a violation of Article 20.1(c).” In order to

                                                                       2 escape the ramifications of the termination, the Ground Lessor rescinded the termination

                                                                       3 on March 22, 2021, however, the defaults that first occasioned the termination remain.5

                                                                       4                     As a result of the foregoing defaults, the principal sum of not less than

                                                                       5 $24,988,808.74 is due and owing to Shady Bird.6 Hence, Original Lender, and now

                                                                       6 Shady Bird as assignee, initiated a non-judicial foreclosure under the Deed of Trust, and

                                                                       7 a foreclosure sale was scheduled for March 1, 2021. Shady Bird also exercised its

                                                                       8 remedies under the Deed of Trust by seeking the ex parte appointment of a receiver. As

                                                                       9 highlighted, on February 17, 2021, the state court granted Shady Bird’s request and the

                                                                      10 Receiver was appointed.7 The Receiver assumed immediate control of the Project, but

                                                                      11 due to the chapter 11 filing, the March 1, 2021, foreclosure sale did not proceed.8
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12

                                                                      13

                                                                      14

                                                                      15
SulmeyerKupetz, A




                                                                      16   5
                                                                             Shockingly, Donald Chae, who directed the Ground Lessor to terminate the Ground Lease the day before
                                                                           the hearing to appoint the Receiver, filed schedules under penalty of perjury which scheduled the Ground
                                                                      17   Lease as an asset. Only after Shady Bird pointed out the pre-petition termination of the Ground Lease in
                                                                           its “Omnibus Response of Shady Bird Lending, LLC to (1) Motion for Entry of An Order: (A) Requiring
                                                                      18   Turnover of Estate Cash By Evertrust Bank; (B) Authorizing Debtor to Use Cash Collateral; and (C)
                                                                           Authorizing Debtor to Obtain Post-Petition Financing From M+D Properties On An Unsecured Basis, and
                                                                      19   (2) Motion for Entry of Order Authorizing Debtor to Provide Adequate Assurance of Future Payment to
                                                                           Utility Companies Pursuant to 11 U.S.C. § 366; Declaration of Ronald Richards in Support Thereof”
                                                                      20   [Docket No. 39] did Mr. Chae then direct the Ground Lessor to rescind the termination. This further
                                                                           supports a finding that the Debtor’s management is not only grossly incompetent, but is engaging in
                                                                      21   dishonest behavior, to the point where the schedules actually contained knowingly false statements. This
                                                                           is the type of gamesmanship this Debtor’s operator is capable of, and demonstrates why the Project has no
                                                                      22   chance of survival under his leadership.
                                                                           6
                                                                               The Debtor and the Guarantors also are liable for additional amounts on the Note, Loan Agreement, and
                                                                      23 guaranty for interest, default interest, late fees, and costs and attorneys’ fees incurred by Original Lender
                                                                           and Shady Bird in connection with collection and enforcement of the Note, Loan Agreement, and guaranty.
                                                                      24 These amounts are preserved by Shady Bird, and are not waived in any action or proceeding as a result of
                                                                           this case.
                                                                      25   7
                                                                             Pursuant to Rule 201 of the Federal Rules of Evidence, the Court is respectfully requested to take judicial
                                                                           notice of the February 17, 2021, order, a true and correct copy of which is attached hereto as Exhibit “B”
                                                                      26   and incorporated herein by reference.
                                                                           8
                                                                      27    The events occurring since her appointment (including photographs detailing the current state of the
                                                                           Project) are detailed in the declaration of Bellann R. Raile, affixed hereto.
                                                                      28


                                                                           DAL 2710605v1                                        11
                                                                      Case 8:21-bk-10525-ES       Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26            Desc
                                                                                                  Main Document    Page 12 of 154



                                                                       1           D.      The Inspection Report Commissioned By the Receiver Demonstrates

                                                                       2                   Why the Receiver Should Be Excused From Compliance With 11

                                                                       3                   U.S.C. § 543(b)

                                                                       4                   As highlighted earlier, the Receiver commissioned an inspection report from

                                                                       5 Urban Advisory to provide her an analysis of the Project’s current physical condition.

                                                                       6 Urban Advisory’ conclusions (as detailed in the Report which is supported by additional

                                                                       7 photographs) are quite troubling. The Report details the following:

                                                                       8                   •     The hotel is an idled construction project, which is roughly 70%

                                                                       9 complete

                                                                      10                   •     There are substantial roof issues which currently permit the intrusion

                                                                      11 of water into the structure
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12                   •     The construction assemblies on the roof are incomplete and create

                                                                      13 an opportunity for water infiltration

                                                                      14                   •     The fire sprinkler system is not currently capable of providing life-

                                                                      15 safety protection for the Project
SulmeyerKupetz, A




                                                                      16                   •     Due to neglect and exposure to UV rays, the pool deck will need

                                                                      17 substantial repair

                                                                      18                   •     The pool has an accumulation of water and trash making it a

                                                                      19 breeding ground for mosquitos, which may carry the West Nile Virus

                                                                      20                   •     Completed business finishes are not being protected and are

                                                                      21 exposed to waste or damage

                                                                      22                   •     A potentially hazardous situation may exist if the building sewer

                                                                      23 system is not connected to the public system

                                                                      24                   •     HVAC package units have been left unsecured and accessible to

                                                                      25 thieves and vandals

                                                                      26                   •     There are hazardous and caustic chemical unsecured at the Project

                                                                      27                   As borne out by the Report, these are serious issues which quite obviously

                                                                      28 are negatively affecting Shady Bird’s collateral, and jeopardizing the rights of other


                                                                           DAL 2710605v1                                 12
                                                                      Case 8:21-bk-10525-ES             Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26                       Desc
                                                                                                        Main Document    Page 13 of 154



                                                                       1 creditors. The Debtor, who solely is responsible for the shabby construction and neglect

                                                                       2 of the Project, can no longer be trusted to preserve the Project’s value. Since the

                                                                       3 interests of creditors, notably, Shady Bird, would be better served by permitting the

                                                                       4 Receiver to remain in possession, custody, or control of the Project, the Receiver’s

                                                                       5 compliance with Section 543(b) must be excused.9

                                                                       6                                                           IV.

                                                                       7             THE RECEIVER SHOULD BE EXCUSED FROM COMPLIANCE WITH THE

                                                                       8                          TURNOVER REQUIREMENTS OF 11 U.S.C. § 543(b)

                                                                       9                      Generally, upon the filing of a chapter 11 case, “[a] custodian with

                                                                      10 knowledge of the commencement of a case under this title concerning the debtor may not

                                                                      11 make any disbursement from, or take any action in the administration of, property of the
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 debtor . . . except such action as is necessary to preserve such property.” 11 U.S.C. §

                                                                      13 543(a).10 Instead, a custodian must “deliver to the trustee any property of the debtor held

                                                                      14 by or transferred to such custodian . . . on the date that such custodian acquires

                                                                      15 knowledge of the commencement of the case.” 11 U.S.C. § 543(b)(1).11
SulmeyerKupetz, A




                                                                      16                       A court, however, has discretion under Section 543(d)(1) to excuse a state
                                                                      17 court receiver from its mandatory turnover obligation under Section 543(b)(1). See In re

                                                                      18 Corporate & Leisure Event Prods., Inc., 351 B.R. 724, 732 (Bankr. D. Ariz. 2006). The

                                                                      19 party requesting excusal from turnover must show, by a preponderance of evidence, that

                                                                      20

                                                                      21   9
                                                                            Due to the Debtor’s pre and post-petition gross mismanagement, dishonesty, and incompetence, Shady
                                                                           Bird anticipates filing a separate motion seeking the appointment of a chapter 11 trustee.
                                                                      22   10
                                                                             In a letter dated March 1, 2021, the Debtor formally asked Shady Bird to order the Receiver to
                                                                      23   immediately comply with Section 543(b)(1) and (b)(2) by turning over and accounting for all of the Debtor’s
                                                                           property now in the Receiver’s possession, custody, or control. Shady Bird advised the Debtor that it would
                                                                           not comply with the request pending a ruling on the Motion, which is timely under Section 27(a)-(c) of the
                                                                      24   February 17, 2021, order based on the Debtor’s agreement not to use the delay in filing the Motion as a
                                                                           defense.
                                                                      25
                                                                           11
                                                                                The obligation of a custodian to turn over property of the debtor to the “trustee,” upon learning of the
                                                                      26 commencement of a bankruptcy case by the debtor, also requires a custodian to turn over such property to
                                                                           a debtor in possession in a chapter 11 case, where a trustee has not been appointed. See 11 U.S.C. §
                                                                      27 1107(a). Shady Bird concedes that a receiver appointed by a state court is a “custodian” subject to Section
                                                                           543(b). See 11 U.S.C. § 101(11); In re Franklin, 476 B.R. 545, 551 (Bankr. N.D. Ill. 2012).
                                                                      28


                                                                           DAL 2710605v1                                            13
                                                                      Case 8:21-bk-10525-ES             Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26                        Desc
                                                                                                        Main Document    Page 14 of 154



                                                                       1 the best interests of the creditors are served by permitting a custodian to retain control of

                                                                       2 the estate.12 Franklin, 476 B.R. at 551 (citing In re Falconridge, LLC, 2007 WL 3332769

                                                                       3 at *6-7 (Bankr. N.D. Ill. 2007). If such a showing is made, the burden shifts to the debtor

                                                                       4 to show why turnover is appropriate. In re Plihal, 97 B.R. 561, 564 (Bankr. D. Neb.

                                                                       5 1989).

                                                                       6                      At all times, the “paramount and sole concern is the interests of all

                                                                       7 creditors.” Falconridge, 2007 WL 3332769, at *7 (citing In re KCC-Fund V, Ltd., 96 B.R.

                                                                       8 237, 239 (Bankr. W.D. Mo. 1989) (emphasis in original). The interests of the debtor are

                                                                       9 not to be considered. Falconridge, at *7 (citing Dill v. Dime Bank (In re Dill), 163 B.R.

                                                                      10 221, 225 (E.D.N.Y. 1994)); Foundry of Barrington P’ship v. Barrett (In re Foundry of

                                                                      11 Barrington P’ship), 129 B.R. 550, 557 (Bankr. N.D. Ill. 1991).
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12                      In determining whether a custodian of property of the debtor should be
                                                                      13 excused from turnover, courts have reviewed the following:

                                                                      14                      •        The likelihood of reorganization, and whether funds held by the
                                                                      15 receiver are required for reorganization;13
SulmeyerKupetz, A




                                                                      16                      •        Whether the debtor mismanaged the property;
                                                                      17                      •        Whether turnover would injure the creditors;
                                                                      18                      •        Whether the debtor would use the property for the creditors’ benefit;
                                                                      19                      •        Whether there are avoidance issues raised with respect to property

                                                                      20 retained by a receiver, because a receiver does not possess avoiding powers for the

                                                                      21 benefit of the estate; and

                                                                      22

                                                                      23

                                                                      24   12
                                                                             The definition of a “preponderance of evidence” is evidence which is of greater weight or more
                                                                           convincing than the evidence which is offered in opposition to it; that is, evidence which as a whole shows
                                                                      25   that the fact sought to be proved is more probable than not. Turmon v. Cooper (In re Cooper), 2012 Bankr.
                                                                           LEXIS 6119, 2012 WL 8135655 (Bankr. E.D. Cal. 2012).
                                                                      26
                                                                           13
                                                                                An alternative statement of this factor is “the likelihood of a reorganization, and the probability that funds
                                                                      27 required for reorganization will be available.” In re Northgate Terrace Apts., Ltd., 117 B.R. 328, 332 (Bankr.
                                                                           S.D. Ohio 1990).
                                                                      28


                                                                           DAL 2710605v1                                            14
                                                                      Case 8:21-bk-10525-ES          Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26                       Desc
                                                                                                     Main Document    Page 15 of 154



                                                                       1                   •        The fact that the automatic stay has deactivated the state court

                                                                       2 Receiver Action.14

                                                                       3                   Reduced to its core, the primary factors courts consider include “(1)

                                                                       4 whether there will be sufficient income to fund a successful reorganization; (2) whether

                                                                       5 the debtor will use the property for the benefit of its creditors; and (3) whether there has

                                                                       6 been mismanagement by the debtor.” In re Orchards Vill. Invs., LLC., 405 B.R. 341, 353

                                                                       7 (Bankr. D. Or. 2009) (quoting Dill, 163 B.R. at 225). Even if these three prongs are

                                                                       8 resolved in favor of the debtor, the court still may excuse compliance if turnover would be

                                                                       9 injurious to creditors. First Nat’l Bank v. Powers Aero Marine Services (In re Powers

                                                                      10 Aero Marine Service), 42 B.R. 540 (Bankr. S.D. Tex. 1989). So, while “[r]eorganization

                                                                      11 policy generally favors turnover of business assets to the debtor in a chapter 11 case,” it
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 is not axiomatic that receivers must, in each instance, turnover assets to a debtor.

                                                                      13 Orchards Vill. Invs., 405 B.R. at 352.

                                                                      14                   For instance, where there is evidence establishing that the interests of
                                                                      15 creditors would be better served by allowing the receiver to remain in possession and
SulmeyerKupetz, A




                                                                      16 control of property of the estate, courts have denied turnover motions by the debtor and

                                                                      17 granted motions to excuse turnover. See Orchards Vill. Invs., supra, (excusing state

                                                                      18 court receiver from turnover of assets to debtor under Section 543(d)(1), after applying

                                                                      19 three relevant factors, where receivership had been in place for approximately six months

                                                                      20 before the debtor filed for relief under chapter 11 and had improved substantially the

                                                                      21 conditions which caused the court to appoint the receiver); In re Wallace, 2011 Bankr.

                                                                      22 LEXIS 4382, 2011 WL 5827623 (Bankr. D. Idaho 2011) (consideration of Orchards Vill.

                                                                      23 Invs. factors in light of record suggested that excusing receiver from requirements of

                                                                      24 Section 543 was appropriate since debtors were unable to show how there would be

                                                                      25 sufficient income to fund chapter 11 plan and court was not convinced debtors would act

                                                                      26
                                                                           14
                                                                      27     See In re Attack Properties, LLC, 478 B.R. 337 (N.D. Ill. 2012) (citing Franklin, 476 B.R. at 551); Dill, 163
                                                                           B.R. at 225.
                                                                      28


                                                                           DAL 2710605v1                                         15
                                                                      Case 8:21-bk-10525-ES           Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26                    Desc
                                                                                                      Main Document    Page 16 of 154



                                                                       1 in best interests of creditors); In re Bryant Manor, LLC, 422 B.R. 278 (Bankr. D. Kan.

                                                                       2 2010) (receiver excused from compliance with Section 543 after finding that there were

                                                                       3 serious issues as to likelihood of reorganization and whether there would be funds

                                                                       4 available for reorganization if debtor regained control over property, and there were

                                                                       5 deferred maintenance and upkeep issues on the property prior to the appointment of

                                                                       6 receiver mandating retention of receiver so value of secured creditor’s collateral would

                                                                       7 not be diminished by failure to perform routine maintenance).

                                                                       8                     Here, although this case is in its infancy, the Project is not, and the pre-

                                                                       9 petition events leading to this filing demonstrate why the interests of creditors will be

                                                                      10 better served by excusing compliance with Section 543(b). In fact, each of the three

                                                                      11 Orchards Vill. Invs. factors militate in favor of excusing compliance with the turnover
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 provisions of the Code.

                                                                      13                     First, there presently is a complete lack of income, let alone sufficient
                                                                      14 income, to fund a successful reorganization.15 The Debtor has been in default of its

                                                                      15 obligations under the Loan since October 1, 2019. Since that time, there has been no
SulmeyerKupetz, A




                                                                      16 refinancing of Shady Bird’s debt, and a complete lack of any evidence showing that either

                                                                      17 take out financing or additional construction financing has been (or will be) secured. In

                                                                      18 fact, construction came to a halt due to the simple fact that the Debtor lacks the funds to

                                                                      19 carry out even the most basic construction projects. Given the plight and deterioration of

                                                                      20 the Project, there is no basis to assume that anything will change in the short term. And

                                                                      21 during this time, the Project will continue to deteriorate as its infrastructure remains

                                                                      22 subject to the elements and ongoing vandalism, which already has occurred.

                                                                      23

                                                                      24

                                                                      25
                                                                           15
                                                                                The Debtor’s first Monthly Operating Report filed on March 22, 2021 [Docket No. 40] showed that the
                                                                      26 Debtor had $0.00 in its debtor in possession accounts. Although the Debtor recently obtained an order
                                                                           requiring the turnover of three accounts from Evertrust Bank and authorizing a DIP loan in an amount not to
                                                                      27 exceed $100,000 from the Debtor’s affiliate, this hardly demonstrates an entity with sufficient capitalization
                                                                           to accomplish anything but keep the Project insured and the lights on.
                                                                      28


                                                                           DAL 2710605v1                                         16
                                                                      Case 8:21-bk-10525-ES        Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26              Desc
                                                                                                   Main Document    Page 17 of 154



                                                                       1                   Second, there is no reason to believe the Debtor will use the Project for the

                                                                       2 benefit of its creditors, including Shady Bird. As noted, the Project already has suffered

                                                                       3 dramatically during the Debtor’s ownership and its embarrassing attempt at construction,

                                                                       4 and it will continue to suffer the longer it remains in the Debtor’s hands. The Debtor has

                                                                       5 no ability to restart, let alone complete, construction, and it lacks the ability to cure the

                                                                       6 existing loan default or service Shady Bird’s debt. This says nothing of the Debtor’s

                                                                       7 inability to compensate the multitude of vendors and contractors, many of whom have

                                                                       8 filed mechanic’s liens and lis pendens against the Property. None of these creditors

                                                                       9 believe the Project should be returned to the Debtor.

                                                                      10                   Finally, the evidence of mismanagement and negligence is overwhelming.

                                                                      11 The events surrounding the pre-petition termination and post-petition resuscitation of the
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 Ground Lease more than demonstrates the Debtor’s dishonesty. In addition, the fact that

                                                                      13 a Receiver was appointed further establishes that the state court agreed with Shady

                                                                      14 Bird’s concerns that the current state of disrepair and lack of insurance warranted the

                                                                      15 drastic remedy of appointing a receiver to assume control over the Project. The Report
SulmeyerKupetz, A




                                                                      16 prepared by Urban Advisory only reinforces why the appointment of a receiver was

                                                                      17 desperately needed and should not be disturbed.

                                                                      18                   As such, only an independent state court neutral, not the incompetent,

                                                                      19 dishonest, cash-poor Debtor, should remain in control of the Project. This will ensure that

                                                                      20 the Project is insured, that the Project is secured, and that either a buyer is located who

                                                                      21 will fund the final construction costs and will ensure that past and future contractors and

                                                                      22 suppliers are timely paid, or a foreclosure sale will occur which will allow Shady Bird to

                                                                      23 take control over this Project.

                                                                      24                   Thus, it is in the best interests of creditors, as well as the Debtor, that the

                                                                      25 construction project and development be stabilized by the Receiver. Time is of the

                                                                      26 essence with this Project; the longer it sits in its present dilapidated state, the more its

                                                                      27 value erodes to the prejudice of Shady Bird and other creditors. These objectives cannot

                                                                      28 possibly be achieved if the Court displaces the Receiver and compels turnover under


                                                                           DAL 2710605v1                                   17
                                                                      Case 8:21-bk-10525-ES       Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26           Desc
                                                                                                  Main Document    Page 18 of 154



                                                                       1 Section 543(b). The Debtor has no funds available that it can use to do any work

                                                                       2 towards completing the construction of the Project, and, without post-petition financing

                                                                       3 (which is unrealistic at this point), the Debtor has no money with which to perform any

                                                                       4 work on the Project or to fund its chapter 11 case.

                                                                       5                   All of this compels the conclusion that the Debtor has no ability to complete

                                                                       6 the Project, let alone complete and stabilize the Project. That leaves the existing state

                                                                       7 court receivership as the only viable option for ensuring that the Project’s value does not

                                                                       8 further depreciate, and for stabilizing the Project pending a sale or foreclosure. Under

                                                                       9 these circumstances, the only viable choice is for this Court to allow the Receiver to

                                                                      10 continue to perform and control the stabilization of the Project, under the supervision and

                                                                      11 control of the state court. That, in turn, requires this Court to excuse the Receiver’s
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 compliance with Section 543(b). Not only is this decision compelled by the

                                                                      13 circumstances, but also, it will avoid what appear to be delays and inefficiencies that

                                                                      14 inevitably would result if the Debtor were permitted to displace the Receiver and regain

                                                                      15 control of the Project.
SulmeyerKupetz, A




                                                                      16                             [Remainder of page intentionally left blank]

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           DAL 2710605v1                                 18
                                                                      Case 8:21-bk-10525-ES       Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26         Desc
                                                                                                  Main Document    Page 19 of 154



                                                                       1                                                 V.

                                                                       2                                          CONCLUSION

                                                                       3                   Based on the foregoing, Shady Bird respectfully requests that the Motion be

                                                                       4 granted in all respects, and for such other and further relief as the Court deems just and

                                                                       5 proper under the circumstances.

                                                                       6 DATED: March 25, 2021                     SulmeyerKupetz
                                                                                                                   A Professional Corporation
                                                                       7

                                                                       8

                                                                       9                                           By: /s/ Daniel A. Lev        _________________
                                                                                                                       Daniel A. Lev
                                                                      10                                               Attorneys for Shady Bird Lending, LLC
                                                                      11 DATED: March 25, 2021                     Law Offices of Ronald Richards & Associates, APC
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12

                                                                      13
                                                                                                                   By: /s/ Ronald Richards      _________________
                                                                      14                                               Ronald Richards
                                                                                                                       Attorneys for Shady Bird Lending, LLC
                                                                      15
SulmeyerKupetz, A




                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           DAL 2710605v1                                 19
                                                                      Case 8:21-bk-10525-ES       Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26          Desc
                                                                                                  Main Document    Page 20 of 154



                                                                       1                            DECLARATION OF RONALD RICHARDS

                                                                       2                   I, Ronald Richards, declare and state as follows:

                                                                       3                   1.    At all times relevant hereto, I have been the non-member, manager

                                                                       4 for Shady Bird Lending, LLC, a California limited liability company (“Shady Bird”). In this

                                                                       5 capacity, I have personal knowledge of the facts set forth in this declaration, and if called

                                                                       6 as a witness for this purpose, I could and would testify competently under oath to them.

                                                                       7                   2.    I make this declaration in support of the “Motion of Shady Bird

                                                                       8 Lending, LLC for Order Excusing State Court Receiver From Turnover of Assets

                                                                       9 Pursuant to 11 U.S.C. § 543; Memorandum of Points and Authorities; Declarations of

                                                                      10 Ronald Richards, Bellann R. Raile, and Brent Little in Support Thereof” (the “Motion”),

                                                                      11 through which Shady Bird, the holder of the senior deed of trust on the real property
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 bearing APN Nos. 276-361-20 and 276-361-22, consisting of a partially constructed 178-

                                                                      13 room, seven story hotel building located in Buena Park, California (the “Project”) owned

                                                                      14 by the debtor The Source Hotel, LLC (the “Debtor”), seeks an order, among other things,

                                                                      15 excusing the state court receiver from turnover of the Debtor’s assets, including the
SulmeyerKupetz, A




                                                                      16 Project, and authorizing the state court receiver, on an interim basis, to take the steps

                                                                      17 necessary and appropriate to preserve and protect the assets of the Debtor pursuant to

                                                                      18 11 U.S.C. § 543(d)(1).

                                                                      19                   3.    I am not a member or owner of Shady Bird, but I am the only one

                                                                      20 who is authorized to execute settlements or act on behalf of the entity.

                                                                      21                   4.    Shady Bird is the assignee of that certain construction loan (the

                                                                      22 “Loan”) entered into on or about May 24, 2016, by and between Evertrust Bank (the

                                                                      23 “Original Lender”) and the Debtor, in the principal amount of $24,988,808. The Loan was

                                                                      24 made pursuant to a Construction Loan Agreement (the “Loan Agreement”) dated May 24,

                                                                      25 2016, between the Debtor and Original Lender. The purpose of the Loan was for the

                                                                      26 development and construction of a 178-room, 7 story hotel project. In addition to the

                                                                      27 Project, the Debtor is the ground lessee under a 99-year “Memorandum of Ground

                                                                      28 Lease” (the “Ground Lease”) with ground lessor, The Source at Beach, LLC (the “Ground


                                                                           DAL 2710605v1                                 20
                                                                      Case 8:21-bk-10525-ES      Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26            Desc
                                                                                                 Main Document    Page 21 of 154



                                                                       1 Lessor”). Although the Ground Lease was terminated on February 16, 2021, by Ground

                                                                       2 Lessor, not surprisingly, the termination was just rescinded. However, the defaults which

                                                                       3 caused the termination notice to be sent still remain.

                                                                       4                   5.   In furtherance of the Loan Agreement, as evidence of the Loan, and

                                                                       5 for value received in the maximum principal amount of $29,500,000 by the Debtor from

                                                                       6 Original Lender, the Debtor executed and delivered to Original Lender the Promissory

                                                                       7 Note (the “Note”). According to the Note, the Debtor agreed to make monthly payments

                                                                       8 of interest commencing on July 1, 2016, until the Note’s original maturity date of

                                                                       9 December 1, 2017 (the “Original Maturity Date”). Upon the Original Maturity Date, the

                                                                      10 entire unpaid principal, all accrued interest, and other costs and fees were due and

                                                                      11 payable without demand or notice. As explained below, pursuant to five extension
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 agreements, the Original Maturity Date was extended to November 1, 2019 (the “Maturity

                                                                      13 Date”). An event of default under the Note is defined as any event of default under the

                                                                      14 Loan Agreement.

                                                                      15                   6.   To secure repayment and performance of the Debtor’s obligations
SulmeyerKupetz, A




                                                                      16 under, inter alia, the Loan Agreement and Note, the Debtor executed and delivered to

                                                                      17 Original Lender a deed of trust (the “Deed of Trust”) pursuant to which, inter alia, Original

                                                                      18 Lender was granted a first priority lien against the Debtor’s rights in the Project and the

                                                                      19 Ground Lease. Specifically, the Deed of Trust grants Original Lender, and Shady Bird,

                                                                      20 as its assignee, a first priority security interest and lien in the Debtor’s leasehold interest

                                                                      21 in the Project; all right, title, and interest in and to the Ground Lease; rents, income and

                                                                      22 profits arising from or pursuant to the Ground Lease; and the use, occupancy, and

                                                                      23 enjoyment of the Project along with all other real and personal property described in the

                                                                      24 Deed of Trust. The Deed Trust further grants, transfers, and assigns to Shady Bird, as

                                                                      25 assignee, all of the Debtor’s right, title, and interest in and to any building, improvements,

                                                                      26 fixtures, structures, and equipment located or erected on the Project (collectively, the

                                                                      27 “Improvements”).

                                                                      28


                                                                           DAL 2710605v1                                 21
                                                                      Case 8:21-bk-10525-ES      Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26          Desc
                                                                                                 Main Document    Page 22 of 154



                                                                       1                   7.    The Deed of Trust also requires the Debtor to maintain insurance on

                                                                       2 the Project (as defined therein) and to protect Shady Bird’s security interest in the Project

                                                                       3 against loss or damage by fire and other risks. As assignee, Shady Bird also shall be

                                                                       4 named as the primary loss payee under all of the insurance policies and the Debtor is

                                                                       5 required to assure that Shady Bird receives a certificate from each insurance company

                                                                       6 that acknowledges Shady Bird’s position as loss payee and that states that the insurance

                                                                       7 policy cannot be terminated as to Shady Bird except upon 30-days prior written notice.

                                                                       8                   8.    The Deed of Trust further requires the Debtor to maintain and

                                                                       9 preserve the Project, including, inter alia: (i) keeping the Project in good condition and

                                                                      10 repair; (ii) using commercially reasonable efforts to complete or restore promptly and in

                                                                      11 good and workmanlike manner the Project, or any part thereof, which may be damaged
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 or destroyed; (iii) not committing or permitting material physical waste of the Project or

                                                                      13 any portion thereof; and (iv) doing all other acts which from the character or use of the

                                                                      14 Project may be reasonably necessary to maintain, preserve, and enhance its value and

                                                                      15 otherwise performing such appropriate upkeep and maintenance to the Project to ensure
SulmeyerKupetz, A




                                                                      16 that the Project, and each part thereof, is maintained in a first-class manner and retains

                                                                      17 at all times a first-class appearance and condition.

                                                                      18                   9.    According to the Deed of Trust, Shady Bird is provided the right to

                                                                      19 inspect the Project for purposes of ensuring the Debtor’s compliance with its obligations

                                                                      20 under the Deed of Trust. Finally, the Deed of Trust not only gives Shady Bird the right to

                                                                      21 perform various acts in the event of the Debtor’s failure to perform in order to protect the

                                                                      22 collateral, but it also allows Shady Bird to bring an action for specific performance or for

                                                                      23 appointment of a receiver to take possession of the Project and operate the business of

                                                                      24 the Debtor, if any, being conducted on the Project.

                                                                      25                   10.   The Loan and Note originally matured on the Original Maturity Date

                                                                      26 of December 1, 2017. Thereafter, at the request of the Debtor and the guarantors of the

                                                                      27 Loan and Note, namely, Donald Chae and Min Chae (collectively, the “Guarantors”), the

                                                                      28 Debtor, Guarantors, and Original Lender entered into a “First Extension Agreement”


                                                                           DAL 2710605v1                                22
                                                                      Case 8:21-bk-10525-ES      Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26            Desc
                                                                                                 Main Document    Page 23 of 154



                                                                       1 dated December 22, 2017 (the “First Extension”), whereby, inter alia, pursuant to the

                                                                       2 terms therein, (i) the Original Maturity Date was extended to June 1, 2018, and (ii) the

                                                                       3 completion date of the Project was extended to June 1, 2018. Thereafter, pursuant to a

                                                                       4 “Second Extension Agreement,” “Third Extension Agreement,” “Fourth Extension

                                                                       5 Agreement,” and “Fifth Extension Agreement” (collectively with the First Extension, the

                                                                       6 “Extension Agreements”), the Original Maturity Date of the Loan, Loan Agreement, and

                                                                       7 Note, and the completion date of the Project, were extended to November 1, 2019 (the

                                                                       8 “Maturity Date”).

                                                                       9                   11.   As noted, Shady Bird is the assignee of all of Original Lender’s right,

                                                                      10 title, and interest in and to, inter alia, the Loan, Loan Agreement, Note, and Deed of

                                                                      11 Trust. In this regard, in exchange for good and valuable consideration and in furtherance
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 of a “Non-Recourse Loan Sale Agreement and Joint Escrow Instructions” (the “Loan Sale

                                                                      13 Agreement”) and an “Assignment of Loan Documents” dated December 29, 2020 (the

                                                                      14 “Assignment of Loan Documents”), Original Lender executed and delivered to Shady Bird

                                                                      15 an “Assignment of Deed of Trust” dated December 29, 2020, and recorded on January 4,
SulmeyerKupetz, A




                                                                      16 2021, whereby Original Lender assigned and transferred to Shady Bird all of Original

                                                                      17 Lender’s right, title, and interest in and to the Loan Agreement, the Note, and Deed of

                                                                      18 Trust. As such, Shady Bird is the lawful owner and holder of the Note and the Loan

                                                                      19 Agreement and is the beneficiary of the Deed of Trust. Moreover, pursuant to an

                                                                      20 “Allonge” to the Note dated December 29, 2020, all amounts due and owing on the Note

                                                                      21 by the Debtor are now payable to Shady Bird.

                                                                      22                   12.   Due to the Debtor’s defaults under the Loan Agreement, Note, and

                                                                      23 Deed of Trust for the following undisputed reasons, Shady Bird was left with no

                                                                      24 alternative but to exercise its rights to not only commence a non-judicial foreclosure sale,

                                                                      25 but to seek the appointment of a receiver. Specifically, the following defaults warranted

                                                                      26 such drastic relief:

                                                                      27                   •     The Debtor’s failure to make the payment of interest due under the

                                                                      28 Note on October 1, 2019;


                                                                           DAL 2710605v1                                 23
                                                                      Case 8:21-bk-10525-ES      Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26             Desc
                                                                                                 Main Document    Page 24 of 154



                                                                       1                   •     The Debtor’s failure to repay the total indebtedness on the Loan,

                                                                       2 Note, and Loan Agreement by the Maturity Date;

                                                                       3                   •     The Debtor’s failure to complete the construction of the Project by

                                                                       4 the Maturity Date;

                                                                       5                   •     The Debtor’s failure to timely pay its contractors and other third

                                                                       6 parties resulting in multiple mechanic’s being recorded against the Project and the

                                                                       7 Debtor’s failure to furnish a sufficient bond causing such liens to be released or giving

                                                                       8 other satisfactory indemnity within ten days of recording;

                                                                       9                   •     The Debtor’s failure to take reasonable measures to maintain,

                                                                      10 protect, and secure the Project under the Deed of Trust;

                                                                      11                   •     The Debtor’s failure to prevent the Project from becoming
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 vandalized, damaged, destroyed, and deteriorated;

                                                                      13                   •     The Debtor’s failure to prevent material physical waste of the Project;

                                                                      14                   •     The Debtor’s failure to allow Shady Bird to enter upon and inspect

                                                                      15 the Project;
SulmeyerKupetz, A




                                                                      16                   •     The Debtor’s failure to provide evidence of and certificates of

                                                                      17 insurance to Shady Bird upon request;

                                                                      18                   •     The Debtor’s failure to allow inspections by the City of Buena Park

                                                                      19 and ceasing communications with the City, negatively affecting the permitting process

                                                                      20 and the ability to complete the Project;

                                                                      21                   •     The Debtor’s failure to maintain various systems and improvements

                                                                      22 on the Project such as the elevator, electrical, HVAC, and plumbing;

                                                                      23                   •     The Debtor’s failure to provide any security for the Project and

                                                                      24 improvements; and

                                                                      25                   •     The Debtor’s failure to timely test the fire-life safety systems which

                                                                      26 could completely destroy the Project.

                                                                      27                   13.   In addition, as alluded to earlier, on February 16, 2021, Shady Bird

                                                                      28 received a “Notice of Default Under, and Exercise of Option to Terminate, Ground Lease”


                                                                           DAL 2710605v1                                 24
                                                                      Case 8:21-bk-10525-ES       Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26            Desc
                                                                                                  Main Document    Page 25 of 154



                                                                       1 from the Ground Lessor, advising Shady Bird that the Ground Lease was being

                                                                       2 immediately terminated. A true and correct copy of the termination notice is attached

                                                                       3 hereto as Exhibit “A” and incorporated herein by reference. On March 22, 2021, Shady

                                                                       4 Bird received a notice of recission from the Ground Lessor, however, the defaults that

                                                                       5 first occasioned the termination remain.

                                                                       6                   14.    As a result of the foregoing defaults, the principal sum of not less

                                                                       7 than $24,988,808.74 is due and owing to Shady Bird. Hence, Shady Bird, as assignee,

                                                                       8 initiated a non-judicial foreclosure under the Deed of Trust, and a foreclosure sale was

                                                                       9 scheduled for March 1, 2021. Shady Bird also exercised its remedies under the Deed of

                                                                      10 Trust by seeking the ex parte appointment of a receiver. On February 17, 2021, the state

                                                                      11 court granted Shady Bird’s request and the Receiver was appointed. A true and correct
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 copy of the February 17, 2021, order is attached hereto as Exhibit “B” and incorporated

                                                                      13 herein by reference. The Receiver assumed immediate control of the Project, but due to

                                                                      14 the chapter 11 filing, the March 1, 2021, foreclosure sale did not proceed.

                                                                      15                    15.   The Debtor and Guarantors also are liable for additional amounts on
SulmeyerKupetz, A




                                                                      16 the Note, Loan Agreement, and guaranty for interest, default interest, late fees, and costs

                                                                      17 and attorneys’ fees incurred by Original Lender and Shady Bird in connection with

                                                                      18 collection and enforcement of, inter alia, the Note, Loan Agreement, and guaranty.

                                                                      19 These amounts are preserved by Shady Bird, and are not waived in any action or

                                                                      20 proceeding as a result of these cases.

                                                                      21                             [Remainder of page intentionally left blank]

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           DAL 2710605v1                                  25
                                                                      Case 8:21-bk-10525-ES       Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26            Desc
                                                                                                  Main Document    Page 26 of 154



                                                                       1                   16.   Due to the serious issues identified by the Receiver, it is in the best

                                                                       2 interests of Shady Bird and other creditors that the Project remain under the custody,

                                                                       3 control, and possession of the Receiver. Time is of the essence with this Project; the

                                                                       4 longer it sits in its present dilapidated state, the more its value erodes to the prejudice of

                                                                       5 Shady Bird and other creditors. As such, only the Receiver should remain in control of

                                                                       6 the Project. This will ensure that the Project is insured, that the Project is secured, and

                                                                       7 that either a buyer is located who will fund the final construction costs and will ensure that

                                                                       8 past and future contractors and suppliers are timely paid, or a foreclosure sale will occur

                                                                       9 which will allow Shady Bird to take control over this Project.

                                                                      10                   I declare under penalty of perjury under the laws of the United States of

                                                                      11 America that the foregoing is true and correct.
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12                   Executed this 25th day of March, 2021, at Los Angeles, California.

                                                                      13
                                                                                                                      /s/ Ronald Richards
                                                                      14                                              Ronald Richards
                                                                      15
SulmeyerKupetz, A




                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           DAL 2710605v1                                 26
                                                                      Case 8:21-bk-10525-ES       Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26           Desc
                                                                                                  Main Document    Page 27 of 154



                                                                       1                             DECLARATION OF BELLANN R. RAILE

                                                                       2                   I, Bellann R. Raile, declare and state as follows:

                                                                       3                   1.     I am over the age of eighteen and am the duly appointed, qualified,

                                                                       4 and acting state court receiver for the real property bearing APN Nos. 276-361-20 and

                                                                       5 276-361-22, consisting of a partially constructed 178-room, seven story hotel building

                                                                       6 located in Buena Park, California (the “Project”) owned by the debtor The Source Hotel,

                                                                       7 LLC (the “Debtor”). The facts stated herein are true of my own personal knowledge and I

                                                                       8 could and would competently testify thereto as follows.

                                                                       9                   2.     I make this declaration in support of the “Motion of Shady Bird

                                                                      10 Lending, LLC for Order Excusing State Court Receiver From Turnover of Assets

                                                                      11 Pursuant to 11 U.S.C. § 543; Memorandum of Points and Authorities; Declarations of
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 Ronald Richards, Bellann R. Raile, and Brent Little in Support Thereof” (the “Motion”),

                                                                      13 through which Shady Bird Lending, LLC (“Shady Bird”), the holder of the senior deed of

                                                                      14 trust on the real property bearing APN Nos. 276-361-20 and 276-361-22, consisting of a

                                                                      15 partially constructed 178-room, seven story hotel building located in Buena Park,
SulmeyerKupetz, A




                                                                      16 California owned by the debtor The Source Hotel, LLC (the “Debtor”), seeks an order,

                                                                      17 among other things, excusing me, as the appointed state court receiver, from turnover of

                                                                      18 the Debtor’s assets, including the Project, and authorizing me, as receiver, on an interim

                                                                      19 basis, to take the steps necessary and appropriate to preserve and protect the assets of

                                                                      20 the Debtor pursuant to 11 U.S.C. § 543(d)(1).

                                                                      21                   3.     After my appointment as receiver on February 17, 2021, I

                                                                      22 immediately undertook those duties imposed on me by the operative order and applicable

                                                                      23 state law. I have personally viewed and inspected the Project, have ordered an

                                                                      24 inspection report from Urban Advisory and Building Group, LLC (“Urban Advisory”), and

                                                                      25 have attempted to gain an understanding of the financial position and structure of the

                                                                      26 Debtor. Although I was only appointed on February 17, 2021, it is clear to me that there

                                                                      27 are no substantial business operations being performed by the Debtor at the Project.

                                                                      28


                                                                           DAL 2710605v1                                  27
                                                                      Case 8:21-bk-10525-ES     Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26             Desc
                                                                                                Main Document    Page 28 of 154



                                                                       1                   4.   Specifically, the Debtor’s hotel is only partially constructed and is

                                                                       2 completely non-operational. For instance, the hotel is not permitted for occupancy and is

                                                                       3 not generating a single dollar of income. There are no rooms for let, there is no

                                                                       4 electricity, there is no running water, there are no functioning systems for HVAC or fire-

                                                                       5 life safety, there are no restaurants, there are no bars, there are no gift shops, there are

                                                                       6 no retail stores, there are no pools or spas, there are no ballrooms, there is no fitness or

                                                                       7 business center, and there is no convention space. In other words, this is not a

                                                                       8 functioning hotel. More troubling are the conclusions of Urban Advisory as contained in

                                                                       9 its “Property Inspection Report for The Source OC Hilton Hotel,” dated March 10, 2021

                                                                      10 (the “Report”). The Report details the serious issues of neglect, waste, and disrepair at

                                                                      11 the Project.
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12                   5.   As further evidence of this fact, I commissioned a series of

                                                                      13 photographs to be taken of the Project, showing its current state of construction and

                                                                      14 disrepair as of the date of my appointment. True and correct copies of a series of

                                                                      15 photographs I commissioned are attached hereto as Exhibit “C” and incorporated herein
SulmeyerKupetz, A




                                                                      16 by reference.

                                                                      17                   6.   As receiver, I am tasked with, among other things, taking possession

                                                                      18 of and managing the Project, collecting any income from the Project (of which there is

                                                                      19 none in this case), caring for the Project and incurring expenses necessary for that care,

                                                                      20 including procuring the necessary insurance, and securing the Project, including

                                                                      21 changing any locks.

                                                                      22                           [Remainder of page intentionally left blank]

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           DAL 2710605v1                                28
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 29 of 154




                                         29
                                                                      Case 8:21-bk-10525-ES        Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26          Desc
                                                                                                   Main Document    Page 30 of 154



                                                                       1                                DECLARATION OF BRENT LITTLE

                                                                       2                   I, Brent Little, declare and state as follows:

                                                                       3                   1.     I am over the age of eighteen and am a principal of Urban Advisory

                                                                       4 and Building Group, LLC (“Urban Advisory”). I am a licensed general contractor and hold

                                                                       5 a bachelor of arts degree in Geography from California State University, Fullerton, with

                                                                       6 an emphasis in urban planning. I have been the principal of several construction,

                                                                       7 development, and consulting firms for the past twenty-five years. The facts stated herein

                                                                       8 are true of my own personal knowledge and I could and would competently testify thereto

                                                                       9 as follows.

                                                                      10                   2.     I make this declaration in support of the “Motion of Shady Bird

                                                                      11 Lending, LLC for Order Excusing State Court Receiver From Turnover of Assets
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 Pursuant to 11 U.S.C. § 543; Memorandum of Points and Authorities; Declarations of

                                                                      13 Ronald Richards, Bellann R. Raile, and Brent Little in Support Thereof” (the “Motion”),

                                                                      14 through which Shady Bird, the holder of the senior deed of trust on the real property

                                                                      15 bearing APN Nos. 276-361-20 and 276-361-22, consisting of a partially constructed 178-
SulmeyerKupetz, A




                                                                      16 room, seven story hotel building located in Buena Park, California (the “Project”) owned

                                                                      17 by the debtor The Source Hotel, LLC (the “Debtor”), seeks an order, among other things,

                                                                      18 excusing the state court receiver from turnover of the Debtor’s assets, including the

                                                                      19 Project, and authorizing the state court receiver, on an interim basis, to take the steps

                                                                      20 necessary and appropriate to preserve and protect the assets of the Debtor pursuant to

                                                                      21 11 U.S.C. § 543(d)(1).

                                                                      22                   3.     Recently, Urban Advisory was retained by Bellann R. Raile (the

                                                                      23 “Receiver”), who I understand is duly appointed, qualified, and acting state court receiver

                                                                      24 for the Project owned by the Debtor. Urban Advisory specifically was retained by the

                                                                      25 Receiver to provide her with an analysis and written report of the current physical

                                                                      26 condition of the Project.

                                                                      27                   4.     In this regard, Steve Cienfuegos, a licensed general contractor

                                                                      28 employed by Urban Advisory, and I conducted two on-site inspections of the Project, the


                                                                           DAL 2710605v1                                   30
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 31 of 154




                                          31
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 32 of 154
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 33 of 154




                                                                EXHIBIT A 032
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 34 of 154




                                                                EXHIBIT A 033
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 35 of 154




                                                                EXHIBIT A 034
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 36 of 154




                                                                EXHIBIT A 035
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 37 of 154




                                                                EXHIBIT A 036
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 38 of 154




                                                                EXHIBIT A 037
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 39 of 154




                                                                EXHIBIT A 038
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 40 of 154




                                                                EXHIBIT A 039
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 41 of 154




                                                                EXHIBIT A 040
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 42 of 154




                                                                EXHIBIT A 041
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 43 of 154




                                                                EXHIBIT A 042
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 44 of 154




                                                                EXHIBIT A 043
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 45 of 154




                                                                EXHIBIT A 044
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 46 of 154




                                                                EXHIBIT A 045
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 47 of 154




                                                                EXHIBIT A 046
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 48 of 154




                                                                EXHIBIT A 047
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 49 of 154




                                                                EXHIBIT A 048
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 50 of 154




                                                                EXHIBIT A 049
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 51 of 154




                                                                EXHIBIT A 050
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 52 of 154




                                                                EXHIBIT A 051
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 53 of 154




                                                                EXHIBIT A 052
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 54 of 154




                                                                EXHIBIT A 053
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 55 of 154




                                                                EXHIBIT A 054
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 56 of 154




                                                                EXHIBIT A 055
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 57 of 154




                                                                EXHIBIT A 056
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 58 of 154




                                                                EXHIBIT A 057
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 59 of 154




                                                                EXHIBIT A 058
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 60 of 154




                                                                EXHIBIT A 059
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 61 of 154




                                                                EXHIBIT A 060
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 62 of 154




                                                                EXHIBIT A 061
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 63 of 154




                                                                EXHIBIT A 062
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 64 of 154




                                                                EXHIBIT A 063
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 65 of 154




                                                                EXHIBIT A 064
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 66 of 154




                                                                EXHIBIT A 065
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 67 of 154




                                                                EXHIBIT A 066
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 68 of 154




                                                                EXHIBIT A 067
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 69 of 154




                                                                EXHIBIT A 068
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 70 of 154




                                                                EXHIBIT A 069
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 71 of 154




                                                                EXHIBIT A 070
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 72 of 154




                                                                EXHIBIT A 071
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 73 of 154




                                                                EXHIBIT A 072
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 74 of 154




                                                                EXHIBIT A 073
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 75 of 154




                                                                EXHIBIT A 074
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 76 of 154




                                                                EXHIBIT A 075
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 77 of 154




                                                                EXHIBIT A 076
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 78 of 154




                                                                EXHIBIT A 077
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 79 of 154




                                                                EXHIBIT A 078
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 80 of 154




                                                                EXHIBIT A 079
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 81 of 154




                                                                EXHIBIT A 080
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 82 of 154




                                                                EXHIBIT A 081
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 83 of 154




                                                                EXHIBIT A 082
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 84 of 154




                                                                EXHIBIT A 083
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 85 of 154




                                                                EXHIBIT A 084
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 86 of 154




                                                                EXHIBIT A 085
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 87 of 154




                                                                EXHIBIT A 086
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 88 of 154




                                                                EXHIBIT A 087
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 89 of 154




                                                                EXHIBIT A 088
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 90 of 154




                                                                EXHIBIT A 089
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 91 of 154
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 92 of 154




                                                                EXHIBIT B 090
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 93 of 154




                                                                EXHIBIT B 091
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 94 of 154




                                                                EXHIBIT B 092
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 95 of 154




                                                                EXHIBIT B 093
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 96 of 154




                                                                EXHIBIT B 094
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 97 of 154




                                                                EXHIBIT B 095
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 98 of 154




                                                                EXHIBIT B 096
Case 8:21-bk-10525-ES   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 99 of 154




                                                                EXHIBIT B 097
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 100 of 154




                                                                 EXHIBIT B 098
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 101 of 154




                                                                 EXHIBIT B 099
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 102 of 154




                                                                 EXHIBIT B 100
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 103 of 154




                                                                 EXHIBIT B 101
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 104 of 154
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 105 of 154




                                                                 EXHIBIT C 102
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 106 of 154




                                                                 EXHIBIT C 103
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 107 of 154




                                                                 EXHIBIT C 104
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 108 of 154




                                                                 EXHIBIT C 105
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 109 of 154




                                                                 EXHIBIT C 106
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 110 of 154




                                                                 EXHIBIT C 107
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 111 of 154




                                                                 EXHIBIT C 108
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 112 of 154




                                                                 EXHIBIT C 109
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 113 of 154




                                                                 EXHIBIT C 110
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 114 of 154




                                                                 EXHIBIT C 111
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 115 of 154




                                                                 EXHIBIT C 112
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 116 of 154




                                                                 EXHIBIT C 113
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 117 of 154




                                                                 EXHIBIT C 114
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 118 of 154




                                                                 EXHIBIT C 115
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 119 of 154




                                                                 EXHIBIT C 116
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 120 of 154




                                                                 EXHIBIT C 117
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 121 of 154




                                                                 EXHIBIT C 118
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 122 of 154




                                                                 EXHIBIT C 119
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 123 of 154




                                                                 EXHIBIT C 120
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 124 of 154




                                                                 EXHIBIT C 121
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 125 of 154




                                                                 EXHIBIT C 122
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 126 of 154




                                                                 EXHIBIT C 123
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 127 of 154




                                                                 EXHIBIT C 124
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 128 of 154




                                                                 EXHIBIT C 125
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 129 of 154




                                                                 EXHIBIT C 126
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 130 of 154




                                                                 EXHIBIT C 127
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 131 of 154




                                                                 EXHIBIT C 128
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 132 of 154




                                                                 EXHIBIT C 129
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 133 of 154




                                                                 EXHIBIT C 130
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 134 of 154
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 135 of 154




                                                                 EXHIBIT D 131
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 136 of 154




                                                                 EXHIBIT D 132
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 137 of 154




                                                                 EXHIBIT D 133
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 138 of 154




                                                                     EXHIBIT D 134
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 139 of 154




                                                                 EXHIBIT D 135
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 140 of 154




                                                                     EXHIBIT D 136
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 141 of 154




                                                                    EXHIBIT D 137
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 142 of 154




                                                                 EXHIBIT D 138
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 143 of 154




                                                                 EXHIBIT D 139
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 144 of 154




                                                                   EXHIBIT D 140
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 145 of 154




                                                                 EXHIBIT D 141
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 146 of 154




                                                                 EXHIBIT D 142
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 147 of 154




                                                                      EXHIBIT D 143
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 148 of 154




                                                                 EXHIBIT D 144
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 149 of 154




                                                                 EXHIBIT D 145
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 150 of 154




                                                                      EXHIBIT D 146
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 151 of 154




                                                                 EXHIBIT D 147
Case 8:21-bk-10525-ES    Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26   Desc
                        Main Document    Page 152 of 154




                                                                     EXHIBIT D 148
          Case 8:21-bk-10525-ES                   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26                                     Desc
                                                 Main Document    Page 153 of 154



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): MOTION OF SHADY BIRD LENDING, LLC FOR
ORDER EXCUSING STATE COURT RECEIVER FROM TURNOVER OF ASSETS PURSUANT TO 11 U.S.C. § 543;
MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATIONS OF RONALD RICHARDS, BELLANN R. RAILE,
AND BRENT LITTLE IN SUPPORT THEREOF be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 March 25, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                         Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) March 25, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Debtor                                               The Honorable Erithe A. Smith                     Nancy S Goldenberg
The Source Hotel, LLC                                U.S. Bankruptcy Court                             Office of the United States Trustee
6988 Beach Blvd, Suite B-215                         Ronald Reagan Federal Building                    411 W Fourth St Ste 7160
Buena Park, CA 90621-6822                            411 W. Fourth Street, Suite 5040                  Santa Ana, CA 92701-8000
                                                     Santa Ana, CA 92701

                                                                                         Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 18, 2021 , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                         Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 March 25, 2021                            Cheryl Caldwell                                      /s/Cheryl Caldwell
 Date                                      Printed Name                                         Signature




CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
          Case 8:21-bk-10525-ES                   Doc 51 Filed 03/25/21 Entered 03/25/21 14:59:26                                     Desc
                                                 Main Document    Page 154 of 154


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Ron Bender on behalf of Debtor The Source Hotel, LLC
rb@lnbyb.com

Michael G Fletcher on behalf of Creditor Evertrust bank
mfletcher@frandzel.com, sking@frandzel.com

Nancy S Goldenberg on behalf of U.S. Trustee United States Trustee (SA)
nancy.goldenberg@usdoj.gov

Daniel A Lev on behalf of Creditor Shady Bird Lending, LLC
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Daniel A Lev on behalf of Interested Party Courtesy NEF
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Grant A Nigolian on behalf of Interested Party Courtesy NEF
grant@gnpclaw.com, process@gnpclaw.com;grant.nigolian@gmail.com

Juliet Y Oh on behalf of Debtor The Source Hotel, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Ho-El Park on behalf of Interested Party Courtesy NEF
hpark@hparklaw.com

Ronald N Richards on behalf of Interested Party Courtesy NEF
ron@ronaldrichards.com, morani@ronaldrichards.com

United States Trustee (SA)
ustpregion16.sa.ecf@usdoj.gov




CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
